internal_revenue_service department of the treasury lo v washington ashington dc contact person felepnone numoer in heterence tu cg dom p si 7--plr-116930-98 sep uil re legend xx o t g o date dear we received your representative's letter dated under sec_1362 of the internal_revenue_code responds to that request this letter submitted on behalf of x requesting relief the represented facts are as follows x was incorporated on a and b the shareholders of x intended x to be an s date corporation effective date but form_2553 election by a small_business_corporation was not filed timely requests a ruling that it will be treated as an s_corporation effective date accordingly x sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides in relevant part that if an dollar_figure election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation vnti the taxable_year after the year in which the sdollar_figure election is iled co -2- sec_1362 provides that if election is made for any taxable_year and determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply no the secretary a x did not file a timely election to be treated as an s_corporation under sec_1362 reasonable_cause for not making a timely election and is entitled to relief under sec_1362 x has established however based solely on the facts and representations made in x's submission and provided that x otherwise qualifies as an sdollar_figure corporation as of date an s_corporation effective as of date completed form_2553 along with a copy of this letter to the relevant service_center within days of receipt of this letter we conclude that x will be treated as please submit a except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically we express or imply no opinion concerning whether x qualifies as an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely yours enior technician reviewer urath branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purpose
